Case 1:17-cr-00101-LEK Document 476 Filed 05/10/19 Page 1 of 5   PageID #: 4180




LARS ROBERT ISAACSON
Hawaii Bar #5314
1100 Alakea Street, 20th Floor
Honolulu, Hawai’i 96813
Phone: 808-497-3811
Fax: 866-616-2132
Standby Attorney for Defendant ANTHONY T. WILLIAMS

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAI’I


UNITED STATES OF AMERICA,               CR. NO. 17-00101 JEK

       Plaintiff,                       DEFENDANT’S EXHIBIT LIST;
                                        CERTIFICATE OF SERVICE
      v.


ANTHONY T. WILLIAMS,

       Defendant.


                      DEFENDANT’S EXHIBIT LIST

Defendant Anthony T. Williams hereby submits his exhibit list, attached

hereto, in the above-captioned hearing on Defendant’s Motion to

Suppress, currently set for May 10, 2019 at 2:30 p.m.
Case 1:17-cr-00101-LEK Document 476 Filed 05/10/19 Page 2 of 5   PageID #: 4181



Dated: May 10, 2019                 Respectfully submitted,


                                    ______/s/ Lars Isaacson__________
                                    LARS ROBERT ISAACSON
                                    Standby Attorney for Defendant




                                      2
Case 1:17-cr-00101-LEK Document 476 Filed 05/10/19 Page 3 of 5   PageID #: 4182




              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAI’I


United States of America                              Exhibit List
          v.
Anthony T. Willliams                            Case No. 17-00701 SOM


Presiding Judge:           Plaintiff’s Attorneys     Defendant’s Attorney
LESLIE KOBAYASH            GREGORY YATES             LARS ROBERT
                                                     ISAACSON
Hearing date               Court Reporter:           Courtroom Deputy:
MAY 10, 2019                                         WARREN
                                                     NAKAMURA



EXHIBIT NO.         DATE                  DESCRIPTION
                    ADMITTED
        A
                                          Affidavit of Rosy Thomas
        B
                                          Affidavit of Anabelle Cabebe

        C                                 Affidavit of Angelita Pasion
        D                                 7/19/15 Letter from Lafortezas
        E                                 9/21/15 Letter from Watanabe
        F                                 9/16/13 Letter from Watanabe
        G                                 Receipts/checks
        H                                 7/24/15 Letter from Watanabe
        I                                 5/15/15 Letter from Sumstine
        J                                 In re Henry Mascasio Malinay
                                          case
        K                                 Courtwatcher docs

                                      3
Case 1:17-cr-00101-LEK Document 476 Filed 05/10/19 Page 4 of 5   PageID #: 4183




        L                                 Article re Whistleblowers
        M                                 Article    re  Private    Attorney
                                          General
        N                                 Mortgage Enterprise Investments
                                          Docs
        O                                 Illinois Anti-predatory database
                                          document
        P                                 5/9/19 FDC Honolulu incident
                                          report
        Q                                 4/22/19 USDOJ Letter to Williams
        R                                 12/14/15 Application for Search
                                          Warrant



Dated: May 10, 2019                 Respectfully submitted,


                                    ______/s/ Lars Isaacson__________
                                    LARS ROBERT ISAACSON
                                    Standby Attorney for Defendant




                                      4
Case 1:17-cr-00101-LEK Document 476 Filed 05/10/19 Page 5 of 5   PageID #: 4184




                      CERTIFICATE OF SERVICE
I certify that on May 10, 2019, a copy of the foregoing was delivered to
all parties by electronic filing.


                                    ______/s/ Lars Isaacson__________
                                    LARS ROBERT ISAACSON
                                    Standby Attorney for Defendant




                                      5
